DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "front side edge" in claim 8 is a relative term which renders the claim indefinite.  The term "front side edge" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no fixed orientation of the claimed apparatus, further the apparatus is cylindrical and rotates about an axis, it is unclear what is the front or rear.
The term "rear side edge" in claim 8 is a relative term which renders the claim indefinite.  The term "rear side edge" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no .
By virtue of dependency claim 9 is also rejected. 
Claim 11 recites the limitation "the front side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
By virtue of dependency claims 12-13 are also rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 7,111,473 B2), hereafter referred to as “Chung.”
Regarding Claim 1: Chung teaches an ice crushing device (see Figure 7, abstract, lines 1-5), comprising a shaft seat (610) with an ice outlet (611) formed in the bottom, a fixed shaft (711) fixedly disposed on the shaft seat (610) and a drum (500) 
Regarding Claim 2: Chung further teaches wherein the rotary ice cutter (725 having 725a, 725b) further has a second rotation direction (see Figures 9A and Figure 9B), which is opposite to the first rotation direction (see Figures 9A and 9B) and allows the whole piece of ice to be directly pushed into the ice outlet (611); the ice outlet (611) is provided with a whole-piece-of-ice discharge side (see Figures 9A and 9B); when rotating in the second rotation direction (Column 11, line 67 to Column 12, lines 1-2), the rotary ice cutter (725a, 725b) enters the space at the upper portion of the ice outlet (see Figure 7) from a position right above the whole-piece-of-ice discharge side of the ice outlet (611); and a distance between a side, away from the cutter edge side, of the fixed ice cutter and the whole-piece-of-ice discharge side is larger than the size of the whole piece of ice (see Figures 9A and 9B). 
Regarding Claim 3: Chung further teaches wherein the ice outlet (611) takes the shape of a sector (see Figure 7), the center of a circle where the sector is located (plate 610) is positioned at the fixed shaft (711), and the crushed-ice discharge side and the whole-piece-of-ice discharge side respectively constitute two radiuses of a central angle of the sector (the 611 hole). 
Regarding Claim 4: Chung further teaches wherein the rotary ice cutter (725) and the fixed ice cutter (712) which constitute the ice cutter component (700 having 710 and 720, see Figure 7) are staggered along the fixed shaft (711) from top to bottom (see Figure 7). 
Regarding Claim 7: Chung further teaches wherein an ice-incoming baffle plate (713a) is disposed at the top of the drum (500), secured to the fixed shaft (711) and provided with an ice inlet (at 710, Column 10, lines 1-12) that allows the whole piece of ice at the top of the drum (at 710, Column 10, lines 1-12) to enter the drum (500), the ice inlet is located at one side of the fixed shaft (711), and the ice inlet (at 710, see Figure 10A ice entering in the hole between 713b and 500) and the ice outlet (611) are mutually staggered in the first rotation direction (Figures 10A/10B). 
Regarding Claim 8: Chung further teaches wherein in the first rotation direction (Figures 10A and 10B), a front side edge and a rear side edge of the ice inlet (at 710, Column 10, lines 1-12) are designed into saw-toothed structures (see saw tooth at the first edge and second edge of plates 713a into the center by the rod of 711, the jagged cut into a V shape on either side of axis about 711). 
Regarding Claim 10: Chung wherein the size of an overlap of projections of the ice inlet (at 710) and the ice outlet (611) in a vertical direction is smaller than the size of the whole piece of ice (see Figure 9A). 
Regarding Claim 11: Chung further teaches wherein the rotary ice cutter is provided with a cutter edge side (blades of 725a, 725b) for cutting the whole piece of ice (see Figure ); in the first rotation direction, the cutter edge side of the rotary ice cutter is located on the front side (see Figures 10A and 10B); and when the rotary ice cutter rotates in the first rotation direction (see Figures 10A and 10B), the cutter edge sides of the rotary ice cutter (725a, 725b) and the fixed ice cutter (712, having 712a, 712b) perform a cutting motion relative to each other (Column 12, lines 1-2). 
Regarding Claim 12: Chung further teaches wherein the cutter edge sides (at 725a, 725b) of the rotary ice cutter (725) and the fixed ice cutter (712a, 712b) are designed into saw-toothed structures (see Figure 7). 
Regarding Claim 13: Chung further teaches wherein a first rotation hole is formed in the rotary ice cutter (725 having 725a, 725b, gap between blades), the rotary ice cutter (725) is rotationally disposed on the fixed shaft (711) through the first rotation hole (see Figure 7), and two ends of the rotary ice cutter (725) are secured to the inner wall (via 721,  of the drum (drum 500). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 7,111,473 B2), hereafter referred to as “Chung,” in view of An et al. (US 2006/0059939 A1), hereafter referred to as “An.” 
Regarding Claim 5: Chung fails to teach wherein one fixed ice cutter is disposed at a lowermost end of the ice cutter component, and a distance between the cutter edge side of the fixed ice cutter at the lowermost end and the crushed-ice discharge side is smaller than the size of the whole piece of ice. 
While Chung does not disclose wherein one rotary ice cutter is disposed at an uppermost layer of the ice cutter component it would have been obvious to wherein one fixed ice cutter is disposed at a lowermost end of the ice cutter component, and a distance between the cutter edge side of the fixed ice cutter at the lowermost end and the crushed-ice discharge side is smaller than the size of the whole piece of ice, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.  See MPEP 2144.04, VI. A. and C. See An, which teaches a fixed ice cutter (41d) positioned at the lowermost of an ice cutting component (see Figure 5, 40).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 7,111,473 B2), hereafter referred to as “Chung,” in view of Pennington (2,234,273). 
Regarding Claim 6: Chung further teaches wherein the ice cutter component (700, having 710 and 720) is provided with at least two fixed ice cutters (712a, 712b), all the fixed ice cutters (712a, 712b) are spaced in a vertical direction (see Figure 7), and a distance between the two adjacent fixed ice cutters (712a, 712b) in the vertical direction is smaller than the size of the whole piece of ice (see Figure 7). 
Chung fails to teach all the fixed ice cutters are laminated.
Pennington teaches fixed cutters (6) are laminated (Column 2, lines 20-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided all the fixed ice cutters are laminated to the structure of Chung as taught by Pennington in order to advantageously provide sturdy blades that will resist abrasion and wear and withstand a heavy load (see Pennington, Column 2, lines 50-55).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 7,111,473 B2), hereafter referred to as “Chung,” in view of Grace (4,972,999). 
Regarding Claim 9: Chung fails to teach wherein one rotary ice cutter is disposed at an uppermost layer of the ice cutter component. 
While Chung does not disclose wherein one rotary ice cutter is disposed at an uppermost layer of the ice cutter component it would have been obvious to one having ordinary skill in the art before the effective filing date on the claimed invention to reverse the position of one of the rotary ice cutters so wherein one rotary ice cutter is disposed at an uppermost layer of the ice cutter component, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.  See MPEP 2144.04, VI. A. and C. See Grace, which teaches a rotary ice cutter (94) positioned at the uppermost and lowermost of an ice cutting component (see Figure 2, 46) and that the positioning of rotary ice cutters (94) is not essential (see Grace, Column 6, lines 1-4). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 7,111,473 B2), hereafter referred to as “Chung,” in view of Jablonski (5,860,564). 
Regarding Claim 14: Chung fails to teach further provided with an ice exiting channel located below the ice outlet, wherein the ice exiting channel comprises a funneled ice receiving portion and a pipeline portion communicated with a lower end of the ice receiving portion; a channel inlet butted with the ice outlet is formed in a top end of the ice receiving portion; the lower end of the ice receiving portion spirally extends downwards to form the pipeline portion; a tangent line of a spiral trend line in the center of the pipeline portion at a joint of the ice receiving portion and the pipeline portion and a plane where the channel inlet is located intersect at a first side in the center of the channel inlet; and a projection of a geometric gravity center of the ice outlet on the plane where the channel inlet is located falls within the range of the channel inlet and is shifted toward the first side.
Jablonski teaches an ice exiting channel (10) located below an ice outlet (hole 46), wherein the ice exiting channel (10) comprises a funneled ice receiving portion (upper portion on 26 and 12) and a pipeline portion (lower portion of 20) communicated with a lower end of the ice receiving portion (see Figure 1); a channel inlet (opening 14a) butted with the ice outlet (hole 46 and hole into 14a) is formed in a top end of the ice receiving portion (see Figure 1); the lower end of the ice receiving portion (see curve of 20 towards 29) spirally extends downwards to form the pipeline portion (see Figure 1); a tangent line of a spiral trend line (the curve of 20) in the center of the pipeline portion at a joint (at 15) of the ice receiving portion (upper portion on 26 and 12) and the pipeline portion (lower portion of 20) and a plane where the channel inlet (hole 46) is located intersect at a first side (see Figure 1) in the center of the channel inlet (see Figure 1); and a projection of a geometric gravity center of the ice outlet on the plane where the channel inlet (hole 46) is located falls within the range of the channel inlet (hole 46) and is shifted toward the first side (see Figures 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an ice exiting channel located below the ice outlet, wherein the ice exiting channel comprises a funneled ice receiving portion and a pipeline portion communicated with a lower end of the ice receiving portion; a channel inlet butted with the ice outlet is formed in a top end of the ice receiving portion; the lower end of the ice receiving portion spirally extends downwards to form the pipeline portion; a tangent line of a spiral trend line in the center of the pipeline portion at a joint of the ice receiving portion and the pipeline portion and a plane where the channel inlet is located intersect at a first side in the center of the channel inlet; and a projection of a geometric gravity center of the ice outlet on the plane where the channel inlet is located falls within the range of the channel inlet and is shifted toward the first side to the structure of Chung as taught by Jablonski in order to advantageously provide an ice chute to deliver ice to a consumer from the ice maker without opening the door to the refrigerator (see Jablonski, Column 1, lines 61-63). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Melcher et al. (2,048,509).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/           Supervisory Patent Examiner, Art Unit 3763